Citation Nr: 1531555	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to June 1969.

This case comes before the Board from an appeal of a rating decision dated April 2010 from the Denver, Colorado regional office that assigned an initial evaluation of 0 percent for the service-connected bilateral hearing loss disability.

In April 2015, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's electronic claims file.  During the April 2015 hearing, the undersigned Veterans Law Judge clarified the issue on appeal and suggested the submission of this evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in April 2010.  The Veteran testified at the April 2015 hearing before the undersigned that he has experienced a worsening in his service-connected bilateral sensorineural hearing loss since the last VA examination in April 2010.  


Results from the April 2010 examination show Maryland CNC speech recognition scores of 96 percent for the right and left ear and the following puretone threshold values:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
45
60
41




HERTZ



1000
2000
3000
4000
Average
LEFT
20
35
45
55
39

A September 2011 audiogram shows the following puretone threshold values:





HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
55
65
-





HERTZ



1000
2000
3000
4000
Average
LEFT
35
55
70
75
-

The September 2011 audiogram shows elevated puretone thresholds, but this note also shows that the CID speech recognition test was used to obtain the scores reported under Word Recognition.  Therefore, a new examination is warranted to obtain Maryland CNC speech recognition scores and to assess the current severity of the Veteran's service-connected bilateral sensorineural hearing loss.  38 C.F.R. § 4.85(a) (2014).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of all VA treatment records dated since December 2010.  The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.  

2.  The AOJ should schedule a VA examination to determine the severity of the service-connected bilateral hearing loss disability.  The claims file should be made available to the examiner for review, and all indicated testing should be performed.

3.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

